            Case 6:18-cv-02145-HZ      Document 24       Filed 12/31/20    Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



Jon M.,                                                      No. 6:18-cv-02145-HZ

                      Plaintiff,                             ORDER
       v.


COMMISSIONER, SOCIAL
SECURITY ADMINISTRATION,

                      Defendant.

HERNÁNDEZ, District Judge:

       Plaintiff Jon M. brought this action seeking review of the Commissioner's final decision

to deny Supplemental Security Income and Disability Insurance Benefits. On December 12,

2019, pursuant to the parties’ stipulated motion, the Court reversed the Commissioner's decision

and ordered that the case be remanded for additional proceedings. Order, ECF 17. Judgment was

also entered on December 30, 2019. ECF 19. On September 3, 2020, Plaintiff’s counsel received

notice of Plaintiff’s award for benefits. Pl. Mot. Ex. A, ECF 23.

       Plaintiff now seeks an award of fees pursuant to 42 U.S.C. § 406(b). Pl. Mot., ECF 23.

Defendant has no objection to the request. Id. The Court has reviewed the record in the case, the

motion, and the supporting materials including the award of benefits, the fee agreement with

counsel, and the recitation of counsel's hours and services. Applying the standards set by

Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002), the Court finds the requested fees reasonable.
             Case 6:18-cv-02145-HZ     Document 24       Filed 12/31/20     Page 2 of 2




The Court GRANTS the motion [23] and awards Plaintiff's counsel $4,734.90 in attorney’s fees

under 42 U.S.C. § 406(b). Previously, the Court awarded Plaintiff attorney's fees in the amount

of $6,251.55 under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412. However, the

EAJA fee award was garnished to pay Plaintiff’s federal debt. When issuing the section 406(b)

check for payment to Plaintiff’s attorney, the Commissioner is directed to send Plaintiff’s

attorney the balance of $4,734.90 less any applicable processing fees as allowed by statute. Any

amount withheld after all administrative and court attorney's fees are paid should be released to

Plaintiff.



        IT IS SO ORDERED.



        Dated: ____________________________.
                   December 31, 2020




                                                     ___________________________________
                                                     Marco A. Hernández
                                                     United States District Judge
